In re: Vadna Burkett Culpepper, Del-phia Burkett Thomas, Ernest O. McCoy, Mack Allen McCoy and Marlin Margene McCoy applying for certiorari, or writ of review, to the Court of Appeal, Second Circuit, Parish of Bienville. 324 So.2d 598.
Writ denied. No error of law. No abuse of discretion shown by permitting amended petition to cure technical objection sustained by peremptory exception, La.C.C.P. art. 934, and to conform to evidence and issues tried by implied or express consent, La.C.C.P. arts. 1034, 1035.